Title: From James Madison to Henry Dearborn, 9 May 1806 (Abstract)
From: Madison, James
To: Dearborn, Henry


                    § To Henry Dearborn. 9 May 1806, Department of State. “It being determined to forward to Tunis Six brass field pieces, 6 pounders, with the necessary carriages & apparatus, I have the honor to propose, that six of those in the hands of Mr. Foxall, belonging to the war Department, should be appropriated to this purpose; and that, if they can be spared, the carriages and apparatus should be prepared in season to be shipped in the Chesapeak. They will of course be paid for out of the appropriations for Barbary Intercourse.”
                